UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6249



LEROY HOLMES,

                                               Plaintiff - Appellant,

          versus


STEVEN LENES; JOSEPH BLACK; MICHAEL SHEEDY;
WILLIE WELDON; NURSE DRAFFIN,

                                              Defendants - Appellees,

          and


MAE BROWN; GAIL    FRICKS;   ROBERT   C.   WOODS;
WILLIAM CATOE,

                                                           Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood.   Henry M. Herlong, Jr., District
Judge. (CA-00-488-9-20RB)


Submitted:   May 17, 2001                      Decided:   May 25, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Leroy Holmes, Appellant Pro Se. Jackson L. Barwick, Jr., Chapin,
South Carolina; Norma Anne Turner Jett, EARLY & NESS, Bamberg,
South Carolina; Phillip Florence, Jr., DAVIDSON, MORRISON &
LINDEMANN, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Leroy Holmes appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Holmes v. Lenes, No. CA-00-488-9-20RB (D.S.C. Jan. 25, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2